EXHIBIT D
Guaranty of Master Commercial Motor Vehicle Seenrity Agreement
DATE GLIDING

 

GUARANTOR:
OO JACORO ENRIQUES MALDONADG 1400 Rolus Dy Trlr 17? Ei Pas, TK 29028-4218 PHONG 915.346.5505

LENDER ESSOR:
HITACHI CAINTAL AMERICA CORP 406 CONNECTICUT AVENUE, NORWALK, OF 06554 PERY

 

EGOR-8 NMS? FAX

 

  
 

Pend “ae” thes ach persed or entity whe gens this Guaray

Gusrantor # shave than ane purian Or ente igre as Chuatanter, cach of ¢

de ne. "You" sseans phe LendarSecurad Paris: idaunfied alane, Haasta ¢
Hascli Caphsl Amerina Corps who ss the nolder of shis Goaenty.

‘Vive Guaranty relates 0 and covers the abl wations of the following persue or entan

wey al Master Compmertial Moter Vebicle Security
i frees io keep ail promises ofake Guarantor i
| America Corp. a Delaware corpararin. and

ay” 1 as #
rhe ochurs
mae at

   
 
  
 

  

    

 

 

 

 

 

NAME: LAMS. TRANSPORTATION INC
ADDRESS 12400 Rojas Dr Tele 177
Cry mnmaninnh PEE STATE TX

 

ZIP. FQQ7 8 SILK
PHONE 915-346-8303 ;

he “Borrower

i ts onder uo indians you to enter inta tht Master Commereia! Motor Vebicle Security Agmeement dated GUO 30 14 tthe” “Ageeement™ dowith Bormeser,
avd th extend ceadh and advance funds to onable Gertower i@ aurchase the Collateral desoribed therein and the Scheduling therets (wtech Schedules are
heveinatiet aitigded im det defined mam “Agesemene’), and in cansiderarion theraet, 1 as primary obligor, herehy irrevocably and unconditionally Jetty ane
severly GUARANTEES 1 you tha the Borrower sill folly and promptly pay and perform all of its present and fuses abl fgations 1a nu, whether direct or
indirect, jaing ar aevensl, absolute or Coriuigent, secured oy yeecured, and wheher originlly cortmerad with you ar otherwise acquired by wow [she
“cybiigations"}, logether wath intesest thereon, Hany, wrespentive of vay invalidity or unenforceabilay of any such abligauon of the Misafficiency, mvatidey or
usentgrceabiilty of any security theeetby, whether now existing or hereafter incurred

ludso agree: (1) te nay on demand all sans and charges of any Sind gad characey whawoever dux und 10 beeme dus te vou font the Sorraswer and all losses
Sosy, expendes and damages (including reasuaable etremmeys’ fees) which may He sutfleed by vor by reason of edhe Bofroer's devault axier he Agreomens “
my defadt herenader wwhout you first having w proceed eguing the Borrower or any diher persen. ine fuding oie of any other euaranioy, o 1a Hquidae any
spourity therefor, and (24 16 be Quusd by and on demand a pay any deficieney esmbl ished by a sale of any securigy held with or without ueaee 16 me

 

 

 

 

 

 

 

a T congant to all che acvns, covenants and conditiees of die Agreement, and to any anc all acuon which mey be taken under or 2 eespeet thereat,
wathoat aotice 1 or consent by mie, This Guartaty is an apsolite and unconditional guaranty of payment and perfomance, aad no of cdlectet, and | wwates
any righ: oo require fhe any action be brouptn ageinat Berrower ar any other aerean, mcleding me. or ao quite ay securey AN any of fe Oboganans 1
shall nor be celonsed or deecharged, in whole or is part, by your didure or delay a: perfect or continue dhe neslection of any aecuriiy mETERE ys any property
which secures the Qhbgationy, er te prcivet the prpeny covered fy such: secunty wmerat. My obfigatiine under this Guganty diall femain in Adi forue and
offuct untd all Obligaviens have been naid in fall and afl losses, coms, expenses and demeges {including reasonable avcrnevs' fees) referred wo in Paragragh |

abnes chat Reve been paid in fall.

 
 

 

 

3 i hereby reovexent and aarrant ther fai] dave the feower and authority i ences into and perform thie Guurmey, ih) senher chs Gueranny, the
axecwion, delwery aed performance hereof, dw performance of the aureciments herein ¢ é, gar the 9 ton of the trensechebs herein
conremplared will vielauw amy ature, onkinance, regulation, cunt ender ar decree rw any order wr devree of aay other gavernmnenml authatiny or agency, or guy
other agroamen ta whieh | ai & parry of subsccu and (ch des Clusranty comses gry valid anc binding abliganan and j ia enfococable eaningt me Ja accondance
wll 168 tans.

 

  
   

4 i weaves ia} cones of aovepiance of duis Guaranty, (6) presenumert, damand, pritexr, novice of provest, and sore of nonpayment of dishonor af sav
of the Obligations or any neve or ores documern, instrument of agreetnent, srgned, ecerpeed, endorsed ar assigned bo you py [borrower and any ather demands
and nouces to whack | cy be entided: (ct ary and all rights of subrogacion. nnembursersent. indeneni. exoneration, cuntihuion or any other claim which |
wary ste af horeaiier heve agains. che Bormwer or any other person directly or corningently lable far dhe Obligations guaranceed fe areandec, of with seSpERt Ko
ihe Borers propeny Oneiuding, withow heswation, property colluweslizing the Borrower's Cbhigauions .o woul, cringe Fon the ecdsicace a pet brmancy af
is Guarani, Gb all exremprions ac ia all seredis, offaeu, vounrerclaima or eecowpments ehatscever ahich may otherwise Be available to
Beever of me, (A any and al! defers based on susceyship ov any other applicable ‘aw ur faces. inehaling without limibeion all ngits and defenses ansh
eat of of relacing 1) an electsm af remedies by you ever though thar eluction of renee 3 my hase impated or desmod ¢
squmburserment against the Borrawer by operation af live ar otherwise, (4) protoottons affords Barroway pursue ¢

andng oy decharsing che Borrower's

  

 

 

 

     

      
   
  

  
 
  

 

   
 

 

   

igations im you, GH) the arvaldiny af anenforcenti fin a tig Guaainty. (60) the lure 3 es ay 2 une sea Of the
drpnsiivn of any property aweunng the Obligatens afihe Burrowes, (vs the fequiremen, ifany, tha ary party or assignee marshall assess, ivi che sommes
sonsorebleness af‘ guch disposi on de emient. however caused, of the value of such propery. ard fvisl any diay cay your pare Gabould neck dary exiag
diaclose iO me any matter, fret dy ching elaiead co the busmess aperstions of candinen (financial ar otherwise) of de Borrower ce its affllkues or property.
whether seav or heceafier Known by vou

 

   

&. You wey at ay Hime and fom tnte io time, without nouce to mre or ni cunsem, and withes atfecdiie or onoaiing my oBigaiions under this
Gaaranny, do ary ofthe following
a) renew, extend, madiy, release or discharge any Obligations of the Barrawer or me of any other guaramor Iwhother herennider or under a seperae
amicument) or af any cue, patty a any Ure direetiy oF conuingertiy hatle for the payment or performance of any of the Obligations,

TOT (EX PLAIN LANGUAGE) Personal Ganrany - Page |
Bb} gecepl Barnaul paywiant or performance of the Chligationg:

2) ageept new ay additional dacaments, iayratients oF agntemenis relating to or in gubscitiaion of me Ageeemens ur the Obligations

d} Stale, release (by opermion af lew or otherwne), compound, somprdmise, callect or Heuddate any of rhe Obhgatens, or any securiee fg the
Obliguiions. in any manner,

©) COnseRE 1G the iransfer or teuam of any secuchy, and mke Sold of aecurty or add meoal seourine of gearantees far the Obligucions.

Fh aimeral, onchange, ecleass or waisd any secunty ar guaranty, ar

g} bid and purchase a: any sale of securiy and apply avy plocdeds or sevurity. and discet che lanier and onder af este

 

& H 6 clase is made upon you mt any cine for remeer or fecovery of alty umeentiyi gud to of othereise revelved ty vou, fore aw Sous, at
payment of or on account of any of the Obligations of Borrower puaranteed hereunder, ard vou rem pr otheradae become Heble far afl ar any part af such
claim, whether by reasen of avy judument, decres or onder of ane cout or adminiswatice body huwing compatent junsdiction or any setlemens or corteromise
thereof, 1 shail remain jointly and severally Hable w you for the amount 40. repaid ox for which you are otherwise lable +9 she sant exten az ¢ such amounts}
had newer been reeled by you, nepwtthsanding any termination of this Guarinzy or the expiration or iefranation of the Agreement ar aay other document,
INStrAMeN of agreement evidenemg any of the ObLgunurs of Boraver.

 

%. Ad references tn Horewer herein shell be dewmid te ichulé its secoeasors aad agdyina AH covenanss and agitenumts here comdined shall bind
sie ancl bey hairs, personal of legal representatives, sumeessors and assigns and shall inure tw the heeft of you and the benef of vour sucocasars and assigns |
horeby waive notice of anv such asagmyeat. (Fay pert of ues Guaranty jg ner valid, all other pang scey valid. No waiver by vou ef any of your seine under
the Agreement and this Guaraty and no acres By vou mG entree any of your nghis and resiedies under the Agredraens or chis Guaranw (which Adi
remodigs eve chanuiadve} or fathive ar delay tn waiting any sock action ahall atther ar offer wy actions of abligations andec this Guaranty. ERAL Le
AND CONNECTICUT LAW APPLY TO THIS AGREE g

  

 
    

ENT | ageve thot the negotiation and aceapmnee of dhis Guanemy has wken plate in the Siate of
Connecticut We consenr and agrer thot al! acdons ae poceadings ans ow! of reladag te or peériaieing « chis Guasaney shall be arled and bogaved ealy in the
stats and lederal caus locared iq the Steve of Connecuieut provided, benatves, that aay sult aowking enforcemom aganut any property seurmyg tie Clkigauons
shay be braught at you antion a the courts of ang jeriadiction where such properly may be fourd or achomwise harmy competem jursdicuen wah
property. i hereby @anve ary sight | mas have un aden Jace of in gersonun juradionies, the decir of forum nOMconverdens of to object ta venue far cw sack
a itansier venuy) te the exiem any action or proceeding i draught in aosordanse wich this provision. No cern or presosion of shus Cauaearay may be weld,
ahered, modHied of amended except m wring duly signed by vou

 

   
    

g Arbitration; Alternative Dismie Resniution and Waiver of Jury Trial. Nothing herein comaiaed shat preciide you from comme acing aay
abtion is any court having jurisdiction tiereal with respect eg any matter arising oat of, relating to or pertaining to this Cearanty, Howerer, a
sole option, any contraversy. claim or disnate arigng cat of, reluring ro or pentaining to dus Gaarenw of the interpreton, beac. enforcement er ad von
onbtier thereof, chit cannot be sectled by miitual agreement of the parties may a1 vour sole aptiog: (1) bee aubuedtted ro arhararian ot ane arbitrazor (ueviess vou
determine i have wuhiple arbiraters) in Norwalk, Conmecucut, ar auch other location in dhe State of Conneariou chosen by you. comducied by the Armernen
Arhiwadon Asseelation, in accordance sith ag © is] Arbitrauon floles thes in eflbet or conducted by: any other recogni xed arbitration assormarion or
entity in ucoordoron woth similar niles (-Aaenan”), of (5) shall be determined through any al we dispute reagludion (ADR) procedure provided far
under the Laws of the State af Cannectina or ie ety atete of incorporation or pluce of residence. vith governing law and ADR prosedure to bs selecend in
you Judgment von ay agetraion award or ADNL deemmauce mey be entered in any! court of any state or county or applicatian may be made in suck coon
Giisugh pdlioal acceptance of the award or deterranation and on order of enfercerpent, as the bev of the jurisdiction may reguire or alla | The arbranen
weard of ADE determination shud! be final and ac aspeat shal! be taken bp aisher pasty. The costs of any such arbitration ar ADR shall be borse equally by the
ae, onites the arbitzaror’s} or AUR deasionanaker deans such division of costs 1 be inequitable, in which event dee arbaatns! or ADR decision-maker ray
allocate the ceare af arbitestion ay ADR among us a he or she deerns fast and emitable ander the citeumaanees, WE BOTH HE RERY WAIVE TRIAL BY
JURY IN ANY ACTION, PROCEEDING G8 COUNTERCLAIM BROUGHT BY OR AGAINST EITHER OF US, OR IN RESPECT OF, ANY
MAPTER ARISING OUT OF RELATING TO O8 PERTAENING TO THIS GUARANTY OR THE INTERPRETATION, BREACH,
EXFORCEMENT O8 SUBJECT MATTER HEREOY, THE RELATIONSHIP BETWEEN CS ARIVOR ANY CLACM OF INJURY OR DAMACE
PROM ANY OTHER RELATIONSHIP BETWEEN (5.

 

  

   

 

 

 

ié. Aay nonce or consent required ar permatied i be given by ar on behalf al any party hereto @ ane ovker parry shall be i weieg and delnered
personally, sent by nanonally rezagnized avernight delivery service thet wegulacly abrams a signature upon delwery, or maded Oy ceHdied man. earn FeRe
requested ard pastage prepaid, addressed ww (he mirties as get Porth heron, or af such cher wddvess as may ke apeeified fram: time 4) time Wy satieg oh weling
pomsuant heels

    

li Thos Guaranty idoeg with any ateichines or omer agTeement relerepeed sn thy Od
relating wo the subject sansserens ev
i

fhe duce Test writ

Mains che cnuee agreement Gerrren vou and me

     

IN WITNESS WHERIZOP. i have didy executed cis Guaranty as

 

WITNESS:

dr,

&

Sigua Hib be r

4 ,
Name Priaty bile: Gee

 

   

 

 

PNaeve of indy

i2400 Rees Or Tee 177

 

 

 

Achdress
El Pass FX VRE. S3 1k
ity : aps

  
 

 

 

Security Number

RUE (EX PLAIN LANGV ACES Personal Cutranty - Paget

 
